Mr. Justice Waterman delivered the opinion of the court. The injury was not occasioned by defect in the machine or anything connected with it, upon which appellee was working. Appellee, in order to remove .a piece of cardboard that was clogged, put his hand within reach of the revolving knives and was cut by them. He was of an age to know, and says that he knew that if his hand came within reach of the knives it would be cut. He was not injured by an operation or movement of the machine which he did not understand or could not reasonably have expected. The rule as to the assumption of risks by a minor is not that which exists as to an adult. Jones v. Roberts, 57 Ill. App. 56; C. & A. Ry. Co. v. Becker, 76 Ill. 25. In the present case appellee was injured by doing that which to a boy of ordinary intelligence, sixteen years old, is obviously very dangerous. His injury was also occasioned by his doing that for which there was no necessity. He knew that he could easily stop the machine and without risk remove the cardboard. It is urged that the belt was out of order and that thereby the machine was made to revolve unevenly and that the clogging was due to this. Even if this were established, it does not appear that appellee would have been injured had he not put his fingers into the space wherein revolved the knives; neither the belt, nor the clogging, was the proximate cause of the injury. The proximate cause of an accident is that from which, in conformity to well known laws, the accident resulted. An injury must proceed in an ordinary, natural sequence from the negligence complained of, or a recovery can not be had. Wharton on Negligence, Sec. 97; Cooley on Torts, 73. Counsel for appellee insist that he was and is of so low a grade of intelligence that he did not understand the danger incurred in putting his hand into the space wherein the knives revolved. There is nothing in the record presented here, tending to sustain this contention. Appellee, as a witness, spoke intelligently, for the most part grammatically, and with a manifest understanding equal to the average boy of sixteen years of age. The incident in his examination concerning his knowledge that he would be cut if he put his hand into the place where the knives revolve, reveals no lack of intelligence, but that he did not, in doing as he did, anticipate (know) that his hand would be cut. That was self-evident. Intelligent men take risks every day, believing they will escape harm, while realizing the hazard. Ho one testifies that appellee was deficient in mental capacity or had not the usual intelligence of boys of his age. The verdict of the jury is not sustained by the evidence. The judgment of the court is reversed and the cause remanded.